The facts as established by the petition and answer were:
a — That on February 27, 1895, 'one John Hardy died at the city of Saginaw intestate; that administration of his estate was had in the probate court for Saginaw county.
I — That subsequently relator, as one of the heirs of said decedent, caused a citation to be issued from said probate court to one John Heenan for the purpose of examining him, before said probate eourt, as to certain property belonging, as alleged, to said estate and which had not been administered upon; that on the return day of said citation said John Heenan appeared before said probate court, and objected to being sworn and to answering such interrogatories as might be put to him touching his knowledge of the assets of said estate for the reason that an order hadbeen entered closing said estate, whereby the probate court had no longer jurisdiction in the premises nor authority to take any steps or proceedings concerning said estate or to require said Heenan to answer such interrogatories, which objection was sustained by the judge of probate, and he refused to permit relator to examine said Heenan as to said property.
c — That relator thereupon applied to the circuit eourt of Saginaw county for mandamus to compel said judge of probate to issue a second citation requiring said Heenan to appear before him and answer under oath such interrogatories as might be put to him concerning his knowledge of said property; that an order to show cause was issued, and upon a hearing had upon petition and answer respondent denied relator’s application for the sole reason that the circuit courts have no jurisdiction to issue writs of mandamus to the probate courts and the judges thereof.